Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10 are pending. Claims 1-3 are withdrawn. Claims 4-10 are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) based on application number EP 15200067.5 filed 12/15/2015. Receipt is acknowledged of papers (EP 15200067.5) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP having application number EP 16154144.6 on 6-23-16. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Mixture of Human Milk Oligosaccharides.

Information Disclosure Statement
The information disclosure statements  filed 6/12/19, 8/31/21, 3/15/22 have been considered.  Initialed copies are enclosed.
The information disclosure statement filed 8/31/20 fails to fully comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the non-patent literature cite number 3 that is not in the English language.  The document cite number 3 has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of  group II claims 4-10   and the species  drawn to a method of modulating the microbiota of an infant or young child is acknowledged. Applicants state that claims 4-10 read on the elected species.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Claim Objections
Claim 4 is objected to because of the following informalities: The full meaning of the acronyms should be included: HMOs, LNnT, LNT, 2’-FL, 3’-SL, 6’-SL, DFL, and  3-FL. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is not clear where the  increase  in the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella takes place.
In claim 9, it is not clear where the decrease in the abundance of Ruminococcus gnavus  and/or the decrease of Proteobacteria and/or the maintenance of the abundance of Faecalibacterium takes place.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroven et al. WO 2013/185780 12/19/2013 cited in IDS 8/31/2020.
Claim 4-6 and 8-10: Schroven et al disclose a method comprising administering to infants and children (see page 10 lines 18-35) a composition comprising a mixture of HMOs (HMO blend) consisting essentially of LNnT, LNT, 2’-FL, 3’-SL, 6’-SL and either 3-FL or DFL (see claim 11 on page 18; page 5 lines 1-5).
Schroven et al disclose the active method steps of claim 4-10, therefore the claims are anticipated. The blend or mixture of HMOs will inherently prevent viral or bacterial infection such as influenza virus, inherently modulate the microbiota and inherently modulate  cognitive function of the infant or young child.
With respect to claim 8-9, Schroven et al disclose the same method steps thus, the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella is increased and the abundance of Ruminococcus gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained.
With respect to claim 10, Schroven et al disclose the same method steps thus, the abundance of Bifidobacterium is inherently increased and the abundance of Ruminococcus gnavus is inherently decreased or inherently increase the  abundance of Bifidobacterium and at least inherently maintain the abundance of Faecalibacterium in addition to the inherent preventing  viral infection and/or bacterial (microbial infection).

Claim(s) 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dekany et al. WO 2014/187464 11/27/2014.
Claims 4-6 and 8-10: Dekany et al disclose the active method steps of administering to infants or children (see page 21 lines 22-30)  a mixture of a mixture of HMOs (HMO blend) consisting essentially of LNnT, LNT, 2’-FL, 3’-SL, 6’-SL and either 3-FL or DFL (see page 24).
Dekany et al disclose the active method steps of claim 4-6 and 8-10, therefore the claims are anticipated. The blend or mixture of HMOs will inherently prevent viral or bacterial infection such as influenza virus, inherently modulate the microbiota and inherently modulate  cognitive function of the infant or young child.
With respect to claim 8-9, Dekany et al disclose the same method steps thus, the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella is increased and the abundance of Ruminococcus gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained.
With respect to claim 10, Dekany et al disclose the same method steps thus, the abundance of Bifidobacterium is inherently increased and the abundance of Ruminococcus gnavus is inherently decreased or inherently increase the  abundance of Bifidobacterium and at least inherently maintain the abundance of Faecalibacterium in addition to the inherent preventing  viral infection and/or bacterial (microbial infection).

Claim(s) 4-10 is/are rejected under  35 U.S.C. 102(a)(2)  as being anticipated by Engle et al. WO 2016/014473 1/28/2016 filed July 21 2015. 
Claims 4-7, Engle et al disclose a method of treating viral infections such as RSV or influenza  (paragraph 189-190, 193)- thus inherently preventing or treating the symptoms associated with flu,  treating microbial infections (paragraph 185)improving the cognitive function (paragraph 186), in an infant or child (paragraph 181) comprising administering a composition comprising administering to the infant or child a composition comprising a mixture of HMOs consisting essentially of LNnT, LNT,  2’-FL, 3’-SL, 6’-SL, 3FL. See paragraph 9, paragraph 51-52, page 81 claim 4. Engle et al disclose the same method steps of administering the HMO blend, thus said method will also inherently prevent viral and/or bacterial infections in said infant or young child.
With respect to claim 8-9, Engle et al disclose the same method steps thus, the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella is increased and the abundance of Ruminococcus gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained.
With respect to claim 10, Engle et al disclose the same method steps thus, the inherently  abundance of Bifidobacterium is increased and inherently the abundance of Ruminococcus gnavus is decreased or inherently increase the  abundance of Bifidobacterium and inherently at least maintain the abundance of Faecalibacterium in addition to the preventing or treating viral infection and/or bacterial (microbial infection).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bode et al. Gylcobiology, “Human Milk Oligosaccharides: Every Baby Needs a Sugar Mama”,  Vol. 22, Issue no. 9, April 8, 2012, pages 1147-1162 cited in IDS filed 8/31/20 (NPL- cite  no. 2): Bode et al disclose that human milk oligosaccharides modulate the infant microbiota. See abstract.


Status of the Claims
Claims 1-3 are withdrawn. Claims 4-10 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645